DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         RONALD PERREAULT,
                             Appellant,

                                     v.

               CRYSTAL COURT NO. 4 CONDOMINIUM, INC.,
                             Appellee.

                               No. 4D21-505

                               [May 13, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Ellen Feld, Judge; L.T. Case Nos. 20-002412 COWE, 20-
011566 CACE and 20-014631 CACE.

  Jennifer L. Delgado, Jonathan Mann, and Robin Bresky of Bresky Law,
Boca Raton, for appellant.

    Kevin M. Kennedy and Cory B. Kravit of Kravit Law, P.A., Boca Raton,
for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.